Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Restriction/Election
Applicant’s election of Species I, directed to the embodiment of FIGS. 1-2, in the reply filed on 6/27/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the gate electrode includes an expansion not overlapping the semiconductor layer in a direction perpendicular to the substrate, and the expansion of the gate electrode overlaps the drain electrode in the direction perpendicular to the substrate” in Claim 7; “an interlayer insulating layer is disposed between the expansion of the gate electrode and the drain electrode, the interlayer insulating layer includes an opening, and the expansion of the gate electrode is electrically connected to the drain electrode in the opening” in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Patent Pub. No. 2011/0193837).
	Regarding Claim 1
	Sato discloses a display device comprising: a substrate including a display area (3, FIG. 1) and a non-display area; a semiconductor layer (26a) including a source area, a channel area, and a drain area (FIG. 4), and disposed in the non-display area of the substrate; a gate electrode (26b) overlapping the channel area of the semiconductor layer; a gate insulating layer (26c) disposed between the gate electrode and the channel area of the semiconductor layer; a source electrode (53) electrically connected to the source area of the semiconductor layer; and a drain electrode (54) electrically connected to the drain area of the semiconductor layer, wherein a lateral side of the gate electrode overlaps the drain electrode. 
	
	Regarding Claim 2
	FIG. 4 of Sato discloses an upper side of the gate electrode (26b) overlaps the drain electrode (54) in a direction perpendicular to the substrate (30).
	
	Regarding Claim 3
	FIG. 4 of Sato discloses an upper side of the gate electrode (26b) overlapping the channel area (26a) overlaps the drain electrode in the direction perpendicular to the substrate.

Claims 12-15 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. Patent Pub. No. 2017/0162605).
	Regarding Claim 12
	Yamamoto discloses a display device comprising: a display unit (90, FIG. 1) that displays images; and a static electricity prevention circuit (50) disposed on a lateral side of the display unit, the static electricity prevention circuit including: a first diode (52, FIG. 5) electrically connected to a first power supply line (VSS); and a second diode (51) electrically connected to a second power supply line (VDD), wherein each of the first diode and the second diode includes: a substrate (100, FIG. 7); a semiconductor layer (1031) including a source area, a channel area, and a drain area, and disposed on the substrate; a gate electrode (1051) overlapping the channel area of the semiconductor layer; a gate insulating layer (104, FIG. 7) disposed between the gate electrode and the channel area of the semiconductor layer; a source electrode (501, FIG. 7) electrically connected to the source area of the semiconductor layer; and a drain electrode (503) electrically connected to a drain area of the semiconductor layer, and a lateral side of the gate electrode overlaps the drain electrode (FIG. 6). 
	
	Regarding Claim 13
	Yamamoto discloses a voltage applied to the second power supply line is higher than a voltage applied to the first power supply line [0043].
	
	Regarding Claim 14
	FIG. 4 of Yamamoto discloses static electricity is discharged to the first power supply line through a first diode when static electricity input to the static electricity prevention circuit is lower than a voltage applied to the first power supply line, and static electricity is discharged to the second power supply line through a second diode when the static electricity input to the static electricity prevention circuit is greater than a voltage applied to the second power supply line [0044].
	
	Regarding Claim 15
	FIG. 6 of Yamamoto an upper side of the gate electrode overlaps the drain electrode in a direction perpendicular to the substrate.
	
	Regarding Claim 17
	FIG. 6 of Yamamoto the gate electrode (1051) includes an expansion (portion of 1051 overlapping 503) not overlapping the semiconductor layer (1031) in a direction perpendicular to the substrate, and the expansion of the gate electrode overlaps the drain electrode in the direction perpendicular to the substrate.

Claims 1-3, 6-9, 12-15 and 17-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (U.S. Patent Pub. No. 2009/0026454).
	Regarding Claim 1
	Kurokawa discloses a display device comprising: a substrate (100, FIG. 1) including a display area (131, FIG. 2) and a non-display area; a semiconductor layer (110) including a source area, a channel area, and a drain area, and disposed in the non-display area of the substrate; a gate electrode (102) overlapping the channel area of the semiconductor layer; a gate insulating layer (104) disposed between the gate electrode and the channel area of the semiconductor layer; a source electrode (112) electrically connected to the source area of the semiconductor layer; and a drain electrode (116) electrically connected to the drain area of the semiconductor layer, wherein a lateral side of the gate electrode overlaps the drain electrode (FIG. 1). 
	
	Regarding Claim 2
	FIG. 1 of Kurokawa discloses an upper side of the gate electrode (102) overlaps the drain electrode (116) in a direction perpendicular to the substrate (100).
	
	Regarding Claim 3
	FIG. 1 of Kurokawa discloses an upper side of the gate electrode (102) overlapping the channel area overlaps the drain electrode in the direction perpendicular to the substrate.

	Regarding Claim 6
	FIG. 1 of Kurokawa discloses a similar display device, wherein the source electrode and the drain electrode include titanium [0191]. 

	Regarding Claim 7
	FIG. 1 of Kurokawa discloses the gate electrode (102) includes an expansion not overlapping the semiconductor layer (110) in a direction perpendicular to the substrate (100), and the expansion of the gate electrode overlaps the drain electrode (116) in the direction perpendicular to the substrate.

	Regarding Claim 8
	FIG. 1 of Kurokawa discloses an interlayer insulating layer (114) is disposed between the expansion of the gate electrode (102) and the drain electrode (116), the interlayer insulating layer includes an opening, and the expansion of the gate electrode is electrically connected to the drain electrode in the opening.

	Regarding Claim 9
	The recitation “the semiconductor layer, the gate electrode, the source electrode, and the drain electrode form a transistor, and a threshold voltage of the transistor is equal to or greater than about 0.55 V” is only a statement of the inherent properties of the device (it is known in the art that the threshold voltage for TFT is usually greater than 0.55 V). Kurokawa discloses an identical or substantially identical device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01

	Regarding Claim 12
	Kurokawa discloses a display device comprising: a display unit (131, FIG. 2) that displays images [0073]; and a static electricity prevention circuit (134) disposed on a lateral side of the display unit, the static electricity prevention circuit including: a first diode (151, FIG. 3A) electrically connected to a first power supply line (VSS); and a second diode (154) electrically connected to a second power supply line (VDD), wherein each of the first diode and the second diode includes: a substrate (100, FIG. 1); a semiconductor layer (110) including a source area, a channel area, and a drain area, and disposed on the substrate; a gate electrode (102) overlapping the channel area of the semiconductor layer; a gate insulating layer (104) disposed between the gate electrode and the channel area of the semiconductor layer; a source electrode (112) electrically connected to the source area of the semiconductor layer; and a drain electrode (116) electrically connected to a drain area of the semiconductor layer, and a lateral side of the gate electrode overlaps the drain electrode (FIG. 1). 

	Regarding Claim 13
	FIG. 3 of Kurokawa discloses a voltage applied to the second power supply line is higher than a voltage applied to the first power supply line [0091].
	
	Regarding Claim 14
	FIG. 3 of Kurokawa discloses static electricity is discharged to the first power supply line through a first diode when static electricity input to the static electricity prevention circuit is lower than a voltage applied to the first power supply line, and static electricity is discharged to the second power supply line through a second diode when the static electricity input to the static electricity prevention circuit is greater than a voltage applied to the second power supply line [0097]. Furthermore, the recitation “static electricity is discharged to the first power supply line through a first diode when static electricity input to the static electricity prevention circuit is lower than a voltage applied to the first power supply line, and static electricity is discharged to the second power supply line through a second diode when the static electricity input to the static electricity prevention circuit is greater than a voltage applied to the second power supply line” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01
		
	Regarding Claim 15
	FIG. 1 of Kurokawa an upper side of the gate electrode (102) overlaps the drain electrode (116) in a direction perpendicular to the substrate.
	
	Regarding Claim 17
	FIG. 1 of Kurokawa the gate electrode (102) includes an expansion not overlapping the semiconductor layer (110) in a direction perpendicular to the substrate, and the expansion of the gate electrode overlaps the drain electrode in the direction perpendicular to the substrate.

	Regarding Claim 18
	FIG. 1 of Kurokawa an interlayer insulating layer (114) is disposed between the expansion of the gate electrode (102) and the drain electrode (116), the interlayer insulating layer includes an opening, and the expansion of the gate electrode is electrically connected to the drain electrode in the opening.

	Regarding Claim 19
	The recitation “a threshold voltage of at least one of the first diode and the second diode is equal to or greater than about 0.55 V” is only a statement of the inherent properties of the device (threshold voltage of diode usually is 0.7 V). Kurokawa discloses a substantially identical device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yamazaki (U.S. Patent Pub. No. 2011/0068388).
	Regarding Claim 5
	Sato discloses Claim 1. 
Sato fails to disclose “the semiconductor layer includes an oxide semiconductor”.
	FIG. 1 of Yamazaki discloses a similar display device, wherein the semiconductor layer (103) includes an oxide semiconductor [0079]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Yamazaki. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of improving electron field effect mobility (Para. 7 of Yamazaki). 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Kishi (U.S. Patent No. 5,985,722).
	Regarding Claim 10
	Sato discloses Claim 1. 
Sato fails to disclose “a source line disposed in a first direction, and a power supply line disposed in a second direction, wherein the source electrode is electrically connected to the source line, and the drain electrode is electrically connected to the power supply line through a connecting member”.
	FIGS. 1-2 of Kishi disclose a similar display device, a source line (15B) disposed in a first direction, and a power supply line (VDD) disposed in a second direction, wherein the source electrode (6A) is electrically connected to the source line, and the drain electrode (7A) is electrically connected to the power supply line through a connecting member (although Kishi describes 7A as source and 6A as drain, one of ordinary skill in the art would understand 7A can be drain and 6A can be source). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Kishi. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of ESD protection (Col. 2, Lines 1-3 of Kishi). 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Yamazaki (U.S. Patent Pub. No. 2011/0068388).
	Regarding Claim 16
	Yamamoto discloses Claim 12. 
Yamamoto fails to disclose “the semiconductor layer includes an oxide semiconductor”.
	FIG. 1 of Yamazaki discloses a similar display device, wherein the semiconductor layer (103) includes an oxide semiconductor [0079]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamamoto, as taught by Yamazaki. The ordinary artisan would have been motivated to modify Yamamoto in the above manner for purpose of improving electron field effect mobility (Para. 7 of Yamazaki). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892